              Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 1 of 22




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ODILON HERNANDEZ ROJAS and
  ITURBIDE POLICARPIO, individually and
  on behalf of others similarly situated,
                                                                        COMPLAINT
                                     Plaintiffs,

                    -against-                                 COLLECTIVE ACTION UNDER
                                                                   29 U.S.C. § 216(b)
  MIDTOWN FOOD CORP. (D/B/A KOSHER
  DELUXE), JOSHUA SCHWARTZ , ISIS                                          ECF Case
  DOE , NORMAN DOE , and AARON DOE ,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiffs Odilon Hernandez Rojas and Iturbide Policarpio , individually and on behalf of

 others similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael

 Faillace & Associates, P.C., upon their knowledge and belief, and as against Midtown Food Corp.

 (d/b/a Kosher Deluxe), (“Defendant Corporation”), Joshua Schwartz, Isis Doe, Norman Doe, and

 Aaron Doe, (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.        Plaintiffs are former employees of Defendants Midtown Food Corp. (d/b/a Kosher

Deluxe), Joshua Schwartz, Isis Doe, Norman Doe, and Aaron Doe.

       2.         Defendants own, operate, or control a kosher restaurant, located at 10 W 46th Street,

New York, NY 10036 under the name “Kosher Deluxe”.
              Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 2 of 22




        3.      Upon information and belief, individual Defendants Joshua Schwartz, Isis Doe,

Norman Doe, and Aaron Doe, serve or served as owners, managers, principals, or agents of

Defendant Corporation and, through this corporate entity, operate or operated the restaurant as a

joint or unified enterprise.

        4.      Plaintiffs were employed as meat cutters, salad preparers, a busboy, and a counter

dispatcher at the restaurant located at 10 W 46th Street, New York, NY 10036.

        5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hour’s

compensation for the hours that they worked.

        6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

        7.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

        8.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

        9.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of



                                                  -2-
              Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 3 of 22




1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        12.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                      JURISDICTION AND VENUE

        13.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        14.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a kosher restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                    PARTIES

                                                     Plaintiffs

        15.         Plaintiff Odilon Hernandez Rojas (“Plaintiff Hernandez” or “Mr. Hernandez”) is an

adult individual residing in New York County, New York.

        16.         Plaintiff Hernandez was employed by Defendants at Kosher Deluxe from

approximately 2000 until on or about September 11, 2020.



                                                     -3-
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 4 of 22




       17.     Plaintiff Iturbide Policarpio (“Plaintiff Policarpio” or “Mr. Policarpio”) is an adult

individual residing in Bronx County, New York.

       18.     Plaintiff Policarpio was employed by Defendants at Kosher Deluxe from

approximately September 2014 until on or about September 18, 2020.

                                              Defendants

       19.     At all relevant times, Defendants owned, operated, or controlled a kosher restaurant,

located at 10 W 46th Street, New York, NY 10036 under the name “Kosher Deluxe”.

       20.     Upon information and belief, Midtown Food Corp. (d/b/a Kosher Deluxe) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 10 W 46th Street, New York,

NY 10036.

       21.     Defendant Joshua Schwartz is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Joshua Schwartz is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Joshua Schwartz possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       22.     Defendant Isis Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Isis Doe is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Isis Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,



                                                  -4-
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 5 of 22




and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of the

employees, maintains employee records, and has the authority to hire and fire employees.

       23.     Defendant Norman Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Norman Doe is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Norman Doe

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       24.     Defendant Aaron Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Aaron Doe is sued individually in his

capacity as a manager of Defendant Corporation. Defendant Aaron Doe possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       25.     Defendants operate a kosher restaurant located in the Midtown section of Manhattan

in New York City.




                                                  -5-
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 6 of 22




       26.       Individual Defendants, Joshua Schwartz, Isis Doe, Norman Doe, and Aaron Doe,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.

       27.       Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.       Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       29.       Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       30.       In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       31.       Upon information and belief, Individual Defendants Joshua Schwartz, Isis Doe, and

Norman Doe operate Defendant Corporation as either an alter ego of themselves and/or failed to

operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,



                                                    -6-
                Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 7 of 22




                 d) operating Defendant Corporation for their own benefit as the sole or majority

                    shareholders,

                 e) operating Defendant Corporation for their own benefit and maintaining control over

                    this corporation as a closed Corporation,

                 f) intermingling assets and debts of their own with Defendant Corporation,

                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          32.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          33.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          34.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiffs

          35.     Plaintiffs are former employees of Defendants who were employed as meat cutters,

salad preparers, a busboy, and a counter dispatcher.

          36.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).



                                                     -7-
               Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 8 of 22




                                   Plaintiff Odilon Hernandez Rojas

         37.     Plaintiff Hernandez was employed by Defendants from approximately 2000 until on

or about September 11, 2020.

         38.     Defendants employed Plaintiff Hernandez as a busboy, food preparer, meat cutter,

and counter dispatcher.

         39.     Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         40.     Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.

         41.     Throughout his employment with Defendants, Plaintiff Hernandez regularly worked

in excess of 40 hours per week.

         42.     From approximately September 2014 until on or about March 15, 2020, Plaintiff

Hernandez worked from approximately 9:00 a.m. until on or about 8:00 p.m., Mondays and

Tuesdays, from approximately 9:00 a.m. until on or about 4:00 p.m., Wednesdays and Thursdays,

from approximately 9:00 a.m. until on or about 2:00 p.m. to 3:00 p.m., on Fridays, and from

approximately 9:00 a.m. until on or about 7:00 p.m., every other Sunday (typically 46.5 hours per

week).

         43.     From approximately July 10, 2020 until on or about September 11, 2020, Plaintiff

Hernandez worked from approximately 9:00 a.m. until on or about 8:00 p.m., Mondays and

Tuesdays, from approximately 9:00 a.m. until on or about 4:00 p.m., Wednesdays and Thursdays,

from approximately 9:00 a.m. until on or about 2:00 p.m. to 3:00 p.m., on Fridays, and from

approximately 9:00 a.m. until on or about 7:00 p.m., every other Sunday (typically 41 to 51hours

per week).



                                                  -8-
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 9 of 22




       44.     From approximately September 2014 until on or about March 2020, Defendants paid

Plaintiff Hernandez his wages in cash.

       45.     From approximately July 2020 until on or about September 2020, Defendants paid

Plaintiff Hernandez his wages by check.

       46.     From approximately September 2014 until on or about March 15, 2020, Defendants

paid Plaintiff Hernandez $11.00 per hour.

       47.     From approximately July 10, 2020 until on or about September 11, 2020, Defendants

paid Plaintiff Hernandez $15.00 per hour.

       48.     Plaintiff Hernandez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       49.     On a number of occasions, Defendants required Plaintiff Hernandez to sign a

document, the contents of which he was not allowed to review in detail.

       50.     In addition, in order to get paid, Plaintiff Hernandez was required to sign a document

in which Defendants misrepresented the hours that he worked per week.

       51.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages under the FLSA and NYLL.

       52.     Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).

      53.      In fact, Defendants adjusted Plaintiff Hernandez’s paystubs so that they reflected

inaccurate wages and hours worked.




                                                  -9-
               Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 10 of 22




     54.          Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

     55.          Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including his uniform.

                                        Plaintiff Iturbide Policarpio

         56.      Plaintiff Policarpio was employed by Defendants from approximately September

2014 until on or about September 18, 2020.

         57.      Defendants employed Plaintiff Policarpio as a meat cutter and a salad preparer.

         58.      Plaintiff Policarpio regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         59.      Plaintiff Policarpio’s work duties required neither discretion nor independent

judgment.

         60.      Throughout his employment with Defendants, Plaintiff Policarpio regularly worked

in excess of 40 hours per week.

         61.      From approximately September 2014 until on or about August 31, 2016, Plaintiff

Policarpio worked from approximately 7:00 a.m. until on or about 4:00 p.m., 4 days a week and

from approximately 7:00 a.m. until on or about 5:00 p.m., one day a week (typically 46 hours per

week).

         62.      From approximately September 1, 2016 until on or about March 15, 2020, Plaintiff

Policarpio worked from approximately 7:00 a.m. until on or about 4:00 p.m., 4 days a week, from

approximately 7:00 a.m. until on or about 5:00 p.m., one day a week, from approximately 9:00 a.m.




                                                   - 10 -
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 11 of 22




until on or about 9:00 p.m., every other Sunday, and from approximately 9:00 a.m. until on or about

3:00 p.m., every other Sunday (typically 52 to 58 hours per week).

       63.      From approximately July 10, 2020 until on or about September 18, 2020, Plaintiff

Policarpio worked from approximately 9:00 a.m. until on or about 3:00 p.m., 5 days a week (typically

30 hours per week).

       64.      From approximately September 2014 until on or about July 2020, Defendants paid

Plaintiff Policarpio his wages in cash.

       65.      From approximately July 2020 until on or about September 2020, Defendants paid

Plaintiff Policarpio his wages by check.

       66.      From approximately September 2014 until on or about August 31, 2016, Defendants

paid Plaintiff Policarpio a fixed salary of $500 per week.

       67.      From approximately September 1, 2016 until on or about March 15, 2020,

Defendants paid Plaintiff Policarpio a fixed salary of $800 per week.

       68.      From approximately July 10, 2020 until on or about September 18, 2020, Defendants

paid Plaintiff Policarpio a fixed salary of $520 per week.

       69.      Plaintiff Policarpio’s pay did not vary even when he was required to stay later or

work a longer day than his usual schedule.

       70.      For example, Defendants required Plaintiff Policarpio to work an additional 1 hour

past his scheduled departure time one day a week, and did not pay him for the additional time he

worked.

       71.      Defendants never granted Plaintiff Policarpio any breaks or meal periods of any kind.




                                                 - 11 -
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 12 of 22




       72.      Plaintiff Policarpio was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       73.      On a number of occasions, Defendants required Plaintiff Policarpio to sign a

document, the contents of which he was not allowed to review in detail.

       74.      In addition, in order to get paid, Plaintiff Policarpio was required to sign a document

in which Defendants misrepresented the hours that he worked per week.

       75.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Policarpio regarding overtime and wages under the FLSA and NYLL.

       76.      Defendants did not provide Plaintiff Policarpio an accurate statement of wages, as

required by NYLL 195(3).

      77.       In fact, Defendants adjusted Plaintiff Policarpio’s paystubs so that they reflected

inaccurate wages and hours worked.

      78.       Defendants did not give any notice to Plaintiff Policarpio, in English and in Spanish

(Plaintiff Policarpio’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                  Defendants’ General Employment Practices

      79.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.




                                                  - 12 -
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 13 of 22




      80.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      81.       Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      82.       Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      83.       Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Hernandez worked.

      84.       Defendants   willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      85.       On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail. Defendants required Plaintiffs to sign a

document that reflected inaccurate or false hours worked. Defendants paid Plaintiffs their wages in

cash, and later check.

      86.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      87.       Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.



                                                 - 13 -
            Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 14 of 22




      88.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      89.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      90.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      91.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      92.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf



                                                  - 14 -
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 15 of 22




of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      93.       At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      94.       The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      95.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      96.       At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      97.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      98.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       99.      Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable



                                                  - 15 -
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 16 of 22




minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      100.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      101.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      102.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      103.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      104.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      105.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      106.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      107.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.




                                                  - 16 -
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 17 of 22




      108.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      109.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      110.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      111.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      112.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      113.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      114.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      115.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      116.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.



                                                  - 17 -
             Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 18 of 22




      117.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      118.      Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      119.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      120.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      121.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      122.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      123.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and



                                                  - 18 -
               Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 19 of 22




basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

        124.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                     EIGHTH CAUSE OF ACTION

                                RECOVERY OF EQUIPMENT COSTS

        125.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        126.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

        127.      Plaintiffs were damaged in an amount to be determined at trial.



                                      NINTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        128.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        129.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        130.      Defendants are liable to each Plaintiff in an amount to be determined at trial.




                                                    - 19 -
         Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 20 of 22




                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);



                                               - 20 -
          Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 21 of 22




        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

        (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);




                                                  - 21 -
         Case 1:20-cv-07737-JPO Document 1 Filed 09/18/20 Page 22 of 22




       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       September 18, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 22 -
